Citation Nr: 0830676	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  03-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post traumatic-stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps (USMC) from August 1961 to January 1966.  Service in 
the Republic of Vietnam is indicated from March 13, 1964 to 
June 26, 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island which denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Providence RO in April 2006.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

In May 2006, the Board issued a decision which denied the 
claim of entitlement to service connection for PTSD.  The 
veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (the Court).  In July 
2007, counsel for the veteran and the Secretary of VA filed a 
Joint Motion for Remand.  An Order of the Court dated August 
1, 2007 granted the motion and remanded the Board's decision.  
The case was subsequently returned to the Board.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


REMAND

In that Joint Motion, the parties asserted that the Board 
failed to adequately develop the record with respect to the 
veteran's alleged in-service stressors.  See the July 2007 
Joint Motion, page 2. 



The veteran has alleged a number of stressors incurred during 
his Vietnam service from March 1964 to June 1964.  These 
include: (1) a booby trap explosion which wounded the veteran 
and decapitated an Army of the Republic of Vietnam (ARVN) 
advisor to the Marine Corps; (2) sniper and enemy assaults on 
fuel supplies resulting in the explosion of fuel dump in Da 
Nang, Phu Bai and elsewhere; 
(3) a daytime explosion of a fuel dump which resulted in the 
death of a Vietnamese soldier; (4) receiving enemy fire while 
Navy Seebee units were completing construction at Khe Sanh in 
the Ashau Valley; (5) receiving enemy fire while flying on an 
L-19 plane; (6) the death of his Vietnamese paramour Kim; (7) 
undergoing several surgical procedures at a hospital in 
Iwakuni, Japan after being wounded by a fuel dump explosion; 
(8) receiving a concussion during a Vietcong attack; (9) 
witnessing the rape of a Vietnamese girl by a fellow soldier 
who threatened the veteran at gunpoint when he intervened; 
and (10) witnessing a L-19 plane which displayed "72792 U.S. 
Army" on the wing land and flip over, killing an Army 
warrant officer.  See the veteran's March 2000 stressor 
statement.

The RO submitted a statement of these alleged stressors to 
the United States Army and Joint Services Records Research 
Center (JSRRC) [formerly the United States Armed Services 
Center for Unit Records Research] for purposes of 
verification.  JSRRC replied in August 2000 that the request 
had been forwarded to the USMC Historical Center, as that 
facility handled PTSD research for USMC veterans.  
The USMC Historical Center responded in September 2000 that 
the earliest record available pertaining to the veteran's 
Marine Air Base Squadron was dated in April 1965.

The veteran subsequently testified during his Travel Board 
hearing that, though a member of he USMC, he was attached to 
the Army's 73rd Aviation Company of the 165th Aviation 
Battalion from March 1964 to June 1964 when his reported 
stressors occurred.  See the April 2006 hearing transcript, 
pages 4-5.  In the Joint Motion for remand, the parties 
asserted that an attempt to obtain records pertaining to the 
veteran from his period of service with the Army should have 
been made.  See the Joint Motion, page 2.  Thus, additional 
efforts must be made to obtain the additional records. In 
particular, a second request for verification of the 
veteran's alleged stressors should be submitted to JSRRC 
pertaining to the veteran's service with the Army's 73rd 
Aviation Company of the 165th Aviation Battalion from March 
1964 to June 1964.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the National 
Personnel Records Center (NPRC) and/or 
any other appropriate repository of 
records, and request copies of the 
veteran's outstanding service medical 
records pertaining to his period of 
service with the Army's 73rd Aviation 
Company of the 165th Aviation Battalion 
from March 1964 to June 1964.  All 
efforts to obtain such records should be 
documented in the claims folder.

2.  VBA should review the file and 
prepare a summary of the veteran's 
claimed stressors, described above.  This 
summary, together with a copy of the 
veteran's DD 214, a copy of this remand, 
and all associated documents, should be 
sent to JSRRC.  That agency should be 
asked to provide any information that 
might corroborate the veteran's alleged 
stressors pertaining to his service with 
the U.S. Army 73rd Aviation Company of 
the 165th Aviation Battalion from March 
1964 to June 1964.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD, in light of 
all of the evidence of record.  If the 
claim remains denied, the veteran should 
be provided with a supplemental statement 
of the case, with a copy to his 
representative.  An appropriate amount of 
time should be allowed for response.

The veteran's claims folder should then be returned to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

